IMPORTANT NOTICE
        NOT TO BE PUBLISHED OPINION

THIS OPINION IS DESIGNATED “NOT TO BE PUBLISHED.”
PURSUANT TO THE RULES OF CIVIL PROCEDURE
PROMULGATED BY THE SUPREME COURT, CR 76.28(4)(C),
THIS OPINION IS NOT TO BE PUBLISHED AND SHALL NOT BE
CITED OR USED AS BINDING PRECEDENT IN ANY OTHER
CASE IN ANY COURT OF THIS STATE; HOWEVER,
UNPUBLISHED KENTUCKY APPELLATE DECISIONS,
RENDERED AFTER JANUARY 1, 2003, MAY BE CITED FOR
CONSIDERATION BY THE COURT IF THERE IS NO PUBLISHED
OPINION THAT WOULD ADEQUATELY ADDRESS THE ISSUE
BEFORE THE COURT. OPINIONS CITED FOR CONSIDERATION
BY THE COURT SHALL BE SET OUT AS AN UNPUBLISHED
DECISION IN THE FILED DOCUMENT AND A COPY OF THE
ENTIRE DECISION SHALL BE TENDERED ALONG WITH THE
DOCUMENT TO THE COURT AND ALL PARTIES TO THE
ACTION.
                                              RENDERED: DECEMBER 15, 2022
                                                      NOT TO BE PUBLISHED


                  Supreme Court of Kentucky
                                    2021-SC-0401-MR



BRANDON HAMBRICK                                                   APPELLANT


                    ON APPEAL FROM KENTON CIRCUIT COURT
V.                    HONORABLE KATHLEEN LAPE, JUDGE
                             NO. 19-CR-01632-001


COMMONWEALTH OF KENTUCKY                                            APPELLEE



                     MEMORANDUM OPINION OF THE COURT

                                      AFFIRMING

      Brandon Hambrick Jr. appeals as a matter of right1 from the Kenton

Circuit Court judgment sentencing him to forty-years’ imprisonment for his

conviction of murder. On appeal, Hambrick raises three claims of error, none

of which merit reversal. Accordingly, we affirm his judgment of conviction and

sentence in all respects.

                       I.   Factual and Procedural Background.

      This case arises from a convoluted grudge held between two groups of

young men, either over disrespectful lyrics in rap videos made by each group

about the other or because of a marijuana transaction gone awry. In either




      1   Ky. Const. § 110(2)(b).
case, the result remains the same: one young man is dead and two are now in

prison for their roles in his murder.

      One month prior to the murder, Ishmail Powell, the brother of the victim,

Ke’Ovion Seay, was in an increasingly acrimonious public feud with Deangleo

Jones-Smith. These juveniles were members of rival groups: Powell and Seay a

part of CBG,2 based in Covington, and Jones-Smith and Hambrick members of

Money Over Fame (“MOF”), based in Newport. The groups’ members had been

creating rap videos featuring lyrics that disrespected the other group.

Members of the two groups had also transacted with each other for marijuana.

Powell allegedly purchased marijuana from a member of MOF using counterfeit

money and relations between the two factions deteriorated further as members

of MOF made threats of gun violence. An attempt to mediate the conflict by the

boys’ guardians (by way of having the Powell and Jones-Smith simply engage in

a fistfight to avoid further escalation) failed. Matters came to a head on August

3, 2019, at the annual Old Timers Festival in Covington.

      Powell and a small group of his friends encountered Jones-Smith,

Hambrick, and two other young men, Elijah Maney and Elijah Beamon, while

walking through the River’s Edge apartment complex on their way back to the

festival. Powell saw Jones-Smith and Hambrick holding guns in their hands

and, cognizant of the feud between himself and the other group, backed away

while calling Seay for assistance. Powell remained distant from what occurred



      2   The Court’s review of the record uncovered no explanation as to the meaning
of CBG.

                                           2
and though he heard the shots, he did not see what happened. He further was

unaware his brother had been killed until after the altercation was over.

      Of the members of CBG, only one approached Jones-Smith. Jones-

Smith had wandered away from Hambrick and the others and was standing

near a garbage area when Seay started to walk up to him. Jones-Smith

pointed his gun at Seay, to which Seay responded by walking away and stating

that if Jones-Smith would not fight then he would fight Hambrick. As Seay

walked toward Hambrick, Jones-Smith fired his weapon three times into the air

to frighten Seay. Unfortunately, the shots did not have the effect he intended.

      Eli Maney was the witness at trial who observed most of the events that

night. Although his testimony wavered on points, Maney told the jury he was

positioned between Jones-Smith and Hambrick when he heard multiple rounds

of gunshots. The first round came from the direction of Jones-Smith as Maney

saw him go behind garbage receptacles. The second round came from the

direction of Hambrick, not from Jones-Smith. After the second round of shots,

Maney began running in the same direction as Seay. Maney heard the third

round of shots while he was running and felt something, he believed it to be

bullets, pass by his head. Maney continued to run and saw neither the bullets

hit Seay nor anyone shooting.

      Morgan Barnes had driven the MOF group to the Old Timers Festival in

the late afternoon, but did not stay. After spending several hours at a friend’s

house, Barnes drove near the River’s Edge complex and noticed a large police

presence. This prompted her to call Hambrick, with whom she had an intimate

                                        3
relationship. Hambrick told her he was fine, that he was at his house, and

that she could come see him if she wanted. Barnes went to see Hambrick and

the two drove to Newport’s Purple People Bridge where Hambrick admitted to

her, “I shot my cousin. I love you. I’ll talk to you soon.”3 Hambrick then

exited the car and Barnes had no additional contact with Hambrick from that

point.

         Seay was shot twice and died from his injuries. Covington Police located

three sets of shell casings, two sets near the garbage area and one set roughly

ten yards from Seay’s body which was approximately one city block from the

garbage area. Ballistics identified three casings near the garbage area as

having come from Jones-Smith’s gun and matched the remaining four

casings—two found in a separate grouping close to the garbage area and two

near Seay’s body—to a single unidentified firearm. In other words, these latter

four casings were excluded as being shot from Jones-Smith’s gun. Neither

bullet that struck Seay remained in his body and police were unable to locate

the slugs, which precluded matching the fatal shots to the weapons of either

Jones-Smith or Hambrick.4

         Police were able to identify the group that arrived with Jones-Smith and

Hambrick and learned that only Jones-Smith and Hambrick possessed

firearms that night. Jones-Smith turned himself in shortly after the incident.



         3   Seay was Hambrick’s cousin.
      4 Jones-Smith provided his weapon to law enforcement. Hambrick’s weapon

was never located.

                                           4
Police arrested Hambrick not long after and charged both Hambrick and Jones-

Smith as juveniles with murder. The district court transferred their cases to

the Kenton Circuit Court after the district court judge made the requisite

findings.

      Jones-Smith accepted an offer from the Commonwealth that allowed him

to plead guilty to manslaughter in the first degree in exchange for testimony

against Hambrick. The jury found Hambrick guilty of murder after a three-day

trial and recommended he be sentenced to forty-five years' imprisonment. At

sentencing, however, the judge imposed a slightly shorter sentence of forty

years. Hambrick now appeals this judgment and sentence.

                               II.   Analysis.

      Hambrick raises three claims of error on appeal: (1) the Commonwealth

made misleading statements during trial and before the judge during

arguments on jury instructions; (2) the Commonwealth argued facts not in

evidence; and (3) the trial judge erred in admitting an excessive number of

autopsy photos. We address each claim in turn.

   A. Misleading Statements.

      Hambrick first argues that his trial was rendered fundamentally unfair

by the Commonwealth’s misleading statements. This argument revolves

around statements made by an apparent eyewitness, Le’Nay Webb, to

detectives that Jones-Smith in fact fired his weapon at Seay. Hambrick claims

that the Commonwealth misrepresented to the judge and jury that no one saw




                                       5
Jones-Smith shoot at Seay, and therefore its statements amount to

prosecutorial misconduct. We disagree.5

      The crux of Hambrick’s argument comes from testimony provided by

Detective Robert Fain during the transfer hearing for Jones-Smith and

Hambrick. There, Det. Fain discussed speaking to Webb who was present with

Seay during the shooting. As described by Fain:

      We had another witness, Le’Nay Webb, who was with the deceased,
      [Seay], and she had stated that when she was with him, she saw
      him—he handed her a plate of food, he crossed the street, and
      then that’s when he ran into the trouble. She stated that it was
      Deangelo Smith-Jones [sic] that opened fire on Mr. Hambrick first.

Det. Fain later corrected himself that Webb stated Jones-Smith fired upon

Seay, not Hambrick. Webb herself did not testify at the transfer hearing, nor

was she called as a witness during Hambrick’s trial.6

      During trial, while discussing jury instructions with the trial judge, the

Commonwealth made statements to the judge regarding the evidence against

Hambrick and Jones-Smith:

      Prosecutor: We have a dead person here and the evidence is that
                  Brandon Hambrick shot him. That’s what we’re here
                  for. So, we don’t have any direct evidence from
                  Brandon Hambrick himself saying that the state of

      5  As to this claim of error, we note initially that Hambrick has failed to provide
citations to the record where the Commonwealth is alleged to have misled the jury.
This failure violates our appellate rules. Kentucky Rules of Civil Procedure (CR)
76.12(4)(c)(v). Our case law is clear that “an appellate court will not sift through a
voluminous record to try to ascertain facts when a party has failed to comply with its
obligation under [our rules of procedure] . . . to provide specific references to the
record.” Parker v. Commonwealth, 291 S.W.3d 647, 676 (Ky. 2009)). Nonetheless, our
own review of the record convinces us that the Commonwealth committed no
misconduct in its statements to the jury.
      6 The record reveals the Commonwealth subpoenaed Webb for trial, but she was

apparently never successfully served.

                                            6
                    mind was lesser than the intent for murder. What we
                    have is a situation where they’re trying to piggy-back
                    on the lesser because the co-defendant got it, therefore
                    I should get it. Well, the co-defendant testified to a
                    specific set of events which did not include him
                    shooting at, or shooting, or killing the victim, Ke’Ovion
                    Seay. We don’t have that in this instance. What
                    separates Deangelo Jones-Smith from Brandon
                    Hambrick is his conduct in this instance. And his
                    conduct in this instance and why [Jones-Smith] plead
                    to manslaughter first degree is he went over there to
                    do harm, but he didn’t end up killing [Seay]. What we
                    have here [involving Hambrick] is a criminal act where
                    the victim Ke’Ovion Seay was killed. That’s what
                    distinguishes it. That’s why [Jones-Smith] gets the
                    manslaughter and that’s why [Hambrick] should get
                    the murder charge.[7]
      ...
      Prosecutor: The evidence showed that Deangelo Jones-Smith could
                  not possibly have shot or killed Ke’Ovion Seay based
                  on the location of where the ballistics were found, how
                  far away he was from the body, the fact that there was
                  no blood trail, there’s no evidence that Ke’Ovion Seay
                  moved after being shot.
      ...
      Judge:        Okay, so there is no evidence that Deangelo could have
                    shot, might have shot—no evidence put on that it was
                    Deangelo that shot . . .
      Prosecutor: No.
      Judge:              . . . the victim.
      ...




      7  This is the full transcription of one of the few citations to the jury trial
provided by Hambrick for this claim. By contrast, Hambrick’s transcription was the
following: “the evidence that we have in this situation did not include shooting at or
killing Ke’Ovion Seay... that is what separates the conduct of Deangelo Jones-Smith.”
Hambrick’s transcription could be described generously as a “liberal summation” or
more harshly as a “misrepresentation of the record to this court.” We implore
appellate counsel to double-check the accuracy of transcriptions in future briefs
submitted before this and any other court.

                                              7
      Prosecutor: . . . [T]here’s no evidence that Hambrick was there and
                  shooting but not the one who killed him. He’s either
                  the one who’s shooting or he didn’t shoot at all.

      Hambrick points us to no specific statements by the Commonwealth

made in the presence of the jury to the effect that no one saw Jones-Smith

shoot at Seay. The trial recording shows instances of the Commonwealth

suggesting to the jury that Jones-Smith shot into the air and that Hambrick

alone fired at Seay. This argument was, of course, the Commonwealth’s entire

theory of the case. We find, and Hambrick cites to, no other instances of the

Commonwealth suggesting that no other witnesses existed or that no one saw

Jones-Smith shoot at Seay rather than in the air.

      Hambrick did not object at trial to either the Commonwealth’s

statements to the judge or its relevant statements before the jury. Accordingly,

when a defendant alleges prosecutorial misconduct but made no

contemporaneous objection, “we will reverse only where the misconduct was

flagrant and was such as to render the trial fundamentally unfair.” Duncan v.

Commonwealth, 322 S.W.3d 81, 87 (Ky. 2010) (citing Barnes v. Commonwealth,

91 S.W.3d 564 (Ky. 2002); Partin v. Commonwealth, 918 S.W.2d 219 (Ky.

1996)). We weigh four factors in consideration of such conduct being

“flagrant”: “(1) whether the remarks tended to mislead the jury or to prejudice

the accused; (2) whether they were isolated or extensive; (3) whether they were

deliberately or accidentally placed before the jury; and (4) the strength of the

evidence against the accused.” Brafman v. Commonwealth, 612 S.W.3d 850,




                                        8
861 (Ky. 2020) (citing Dickerson v. Commonwealth, 485 S.W.3d 310, 329 (Ky.

2016)).

          The case against Hambrick was largely circumstantial. The

Commonwealth presented Jones-Smith who testified that he fired into the air

twice to scare off Seay. Maney conceded that the second round of shots came

from near where Hambrick was standing, although he never stated definitively

that Hambrick fired the shots. Barnes told the jury Hambrick admitted to

killing his cousin, but Hambrick argued that was just a reference to his role in

the feud that led to Seay’s death. Ballistics evidence confirmed that the second

and third round of shots came from the same gun, but police never recovered

the gun, although these shots did not come from Jones-Smith’s gun. The

geography of the crime scene made it overwhelmingly likely that bullets from

the third round of shots killed Seay, but because police were unable to recover

the slugs that killed Seay, they had no way to confirm their theory. Hambrick’s

guilt rested upon the Commonwealth’s ability to convince the jury that

Hambrick had a gun, shot at Seay, and that his shots, not Jones-Smith’s,

caused Seay’s death. Certainly, a witness willing to testify that Jones-Smith

fired at Seay would be damaging to the Commonwealth’s case.

      At the close of trial, the trial court raised the question of jury

instructions. Defense counsel sought a complicity instruction but argued that

it should be limited to manslaughter first degree because that was what

Hambrick’s co-defendant received in his plea deal. The Commonwealth

opposed any complicity instruction, arguing the facts and Hambrick’s defense

                                         9
made the case an all-or-nothing proposition. The Commonwealth contended

that because Hambrick’s defense was that he did not shoot at Seay at all and

that either Jones-Smith or a person unknown was responsible for the gun fire,

no manslaughter first degree instruction, either as a pure lesser or complicity

instruction, was warranted.

      Hambrick points us to three cases he argues support his position with

the most relevant being Brafman. There, prosecutors charged Brafman with

first- and second-degree arson as well as six counts of attempted murder. At

trial, Brafman did little to argue she was not responsible for setting the fires.

Rather, Brafman argued that due to intoxication she had no memory of the

events of that night. Brafman was the only person to testify to her intoxication

and she provided no corroborating evidence. During discussion of jury

instructions, the trial court declined to allow a voluntary-intoxication

instruction. At closing, the Commonwealth emphasized for the jury the

absence of any other testimony regarding Brafman’s state of intoxication. The

jury convicted Brafman on all counts. Brafman’s appellate counsel later

discovered courtroom footage taken during a lunchtime break in the trial

wherein the prosecutor and detective discussed Brafman’s intoxication. The

detective described Brafman as “out of her fricking mind” and “meth-ed out.”

Brafman, 612 S.W.3d at 860.

      On appeal, Brafman argued in part that the Commonwealth was aware

Brafman was intoxicated and strategically avoided asking one of its witnesses,

a police detective, about the subject. The prosecutor’s argument at closing that

                                        10
“not one single witness testified to you that she appeared under the influence,

intoxicated, drugged or anything” amplified this omission. Id. We agreed with

Brafman that the prosecutor’s choice to avoid the subject of intoxication with

his witness coupled with his statements at closing constituted flagrant

misconduct.

      In so holding we noted that the prosecutor’s statement to the jury was

technically true—no one had testified to Brafman’s intoxication other than

Brafman herself—and that the evidence against Brafman was “quite strong,

perhaps overwhelming.” Id. at 862. However, the prosecutor’s direct and

emphatic statement to the jury went straight to Brafman’s theory of the case

and the statement was neither isolated nor accidental, with the prosecutor

“tow[ing] technical lines, asserting merely that no one had affirmatively testified

to Brafman's intoxication on the stand, and he knew the advantage he was

gaining thereby, namely a certain conviction.” Id. In the end, even with the

wide latitude we grant for closing argument, “what was done here went beyond

arguing and construing facts to misleading the jury from the truth on a highly

material issue. The conduct went beyond mere advocacy and prosecutorial

zeal. It was unnecessarily exploitative and dishonest.” Id. at 863.

      Brafman and Hambrick’s cases share certain similarities, most notably

the technical truth found in the assertion that no one testified to seeing Jones-

Smith shoot at Seay. However, we also find a significant difference in the fact

that Webb’s statement was known to Hambrick and his counsel since at least

the date of his transfer hearing. No subterfuge occurred between the

                                        11
Commonwealth and witness as was the case in Brafman. While we recognized

in Brafman that the Commonwealth had no duty to elicit adverse testimony on

intoxication and that defense counsel could have crossed-examined the

detective but elected not to, we nonetheless found the purposeful omission

meaningful in the full context of that case. The nature of the offending

statements in Hambrick’s case and the context surrounding them is

distinguishable by the degree of awareness defense counsel had of Webb and

her statement.

      We also find Brafman distinguishable on all four factors we use to

determine flagrant conduct. The first factor, whether the remarks tended to

mislead the jury or to prejudice the accused, is distinguishable by severity.

Certainly, the Commonwealth’s implication (since it made no direct statement)

prejudiced Hambrick, but whether Jones-Smith shot at or away from Seay in

the first round of gunshots had little bearing on Hambrick’s defense. The

Commonwealth never contended Hambrick fired the first round of shots or that

the fatal shots were fired in the first round. That Jones-Smith shot at Seay

would not then exclude Hambrick from shooting at Seay, nor would it

necessarily undermine the Commonwealth’s theory that the shooter of the

third round was also the killer of Seay.

      As to the first factor as it relates to jury instructions, whether the

Commonwealth’s statements prejudiced Hambrick by denying him an

instruction on manslaughter in the second-degree, we hold they did not.

Crucially, the proposed lesser included offense, manslaughter in the first

                                        12
degree, is not distinguished from murder by whether the defendant

successfully killed the victim. Both crimes require the jury to find the

defendant caused the death of a person. The distinguishing element is the

mens rea: murder requires intent to kill whereas manslaughter in the first

degree requires intent to cause serious physical injury. Evidence that Jones-

Smith may also have attempted to kill Seay does not implicate Hambrick’s

mental state and would not by itself justify placing manslaughter in the first

degree before the jury. This distinguishes Hambrick’s case from Brafman.

Whereas the prosecutor’s misconduct undermined Brafman’s entire defense by

depriving her of a voluntary-intoxication instruction, here, even had Webb’s

statement’s been introduced, Hambrick would not necessarily have been

entitled to an instruction on manslaughter in the first degree. We weigh the

first factor in favor of the Commonwealth.

      As to the second and third factors, we have difficulty designating the

Commonwealth’s comments to the jury, or, more properly, the lack thereof, as

either extensive or isolated. The Commonwealth simply did not make any

comments to the jury. This alone distinguishes Hambrick’s case from Brafman

as to any misconduct before the jury. However, the Commonwealth did make

at least one direct statement to the judge when it responded “no” to the judge’s

question if “[there was] no evidence put on that it was Deangelo that shot the

victim.” This was technically true, but considering the statement made by

Webb it was ultimately misleading. The statement was purposeful, meant to

argue against a lesser-included charge instruction, but it was also isolated. We

                                       13
weigh the second factor in favor of the Commonwealth, and the third in favor of

Hambrick.

      Lastly, we address the strength of the evidence against Hambrick. As

noted, the Commonwealth had no evidence to directly link Hambrick to the

murder of Seay. What the Commonwealth did have was circumstantial: social

media messages showing Hambrick involved in the feud, witnesses who saw

some but not all of what happened, ballistics that could not definitively link the

fatal shots to anyone. If the evidence of Hambrick’s guilt is not as

overwhelming as in Brafman, the proof is nevertheless compelling. The

evidence at trial established only Jones-Smith and Hambrick carried firearms

that night. Jones-Smith turned in his gun and ballistics matched it to two

bullets found near where Jones-Smith said he hid. The remaining bullets,

including ones found near Seay’s body, all matched a single unknown firearm.

The lack of a blood trail suggested the fatal shots hit Seay where his body lay.

The jury made a reasonable inference to conclude that the unknown firearm

was Hambrick’s gun and that Hambrick was the one who shot and killed Seay.

Hambrick’s theories that perhaps Jones-Smith had two guns, or that an

unknown assailant gunned down Jones-Smith were little more than

conjecture.

      In Brafman we found the severity of the Commonwealth’s misconduct

outweighed even the substantial evidence of Brafman’s guilt. Here, the

evidence is weaker, but so too is the magnitude of the Commonwealth’s

actions. We have identified only one instance where the Commonwealth made

                                       14
improper statements which we weigh in favor of Hambrick, and we do not

weigh it heavily in his favor. Accordingly, because we find the evidence against

Hambrick to be compelling and we do not find the other factors outweigh this

evidence, we hold that the Commonwealth committed no flagrant misconduct

and Hambrick’s claim must fail.

   B. Facts not in Evidence.

      Hambrick’s next claim of error comes under the general heading of

argumentation of facts not in evidence, but he presents us with several loosely

related issues. Defense counsel did not object to these issues during the trial.

Accordingly, we review these claims under RCr8 10.26 for palpable error. See,

e.g., McCleery v. Commonwealth, 410 S.W.3d 597, 605 (Ky. 2013) (“A palpable

error is clear and plain, affects the substantial rights of a party, and is more

likely than other ordinary errors to affect the outcome of the case.”).

      Hambrick alleges the Commonwealth erred in (a) arguing his lack of

remorse during its penalty phase closing; (b) arguing he attempted to convince

Jones-Smith to not testify; (c) arguing with Jones-Smith about the content of

the jail calls; (d) referring to a prior conversation with Maney; and (e)

summarizing the testimony of Maney while Maney was on the stand. We find

commonalities sufficient to group issues (a) and (b) as a claim of arguing facts

not in evidence at closing and issues (c), (d), and (e) as a claim of improper

questioning. We address each argument in turn.




      8   Kentucky Rules of Criminal Procedure.

                                          15
   1. Commonwealth’s Closing Argument.
      “We reverse for prosecutorial misconduct in a closing argument only if

the misconduct is ‘flagrant’ or if each of the following are satisfied: (1) proof of

defendant's guilt is not overwhelming; (2) defense counsel objected; and (3) the

trial court failed to cure the error with sufficient admonishment.” Barnes v.

Commonwealth, 91 S.W.3d 564, 568 (Ky. 2002). Because neither party

disputes that element (2) is not satisfied, Hambrick may only prevail if the

Commonwealth’s misconduct was flagrant according to the test set forth in

Brafman: “(1) whether the remarks tended to mislead the jury or to prejudice

the accused; (2) whether they were isolated or extensive; (3) whether they were

deliberately or accidentally placed before the jury; and (4) the strength of the

evidence against the accused.” 612 S.W.3d at 861. We consider closing

arguments in their entirety, keeping in mind the wide latitude both parties are

allowed during closing statements. Young v. Commonwealth, 25 S.W.3d 66,

74–75 (Ky. 2000).

      Hambrick argues two instances of improper argumentation, one during

the Commonwealth’s guilt-phase closing and one during its penalty-phase

closing. During its guilt-phase closing, the Commonwealth made several

statements regarding jail calls Hambrick had with Jones-Smith prior to trial.

During its penalty-phase closing the Commonwealth made statements to the

jury regarding Hambrick’s alleged lack of remorse and suggesting Hambrick

was too dangerous to be the beneficiary of a lenient sentence.


                                         16
      As to the first factor, in neither instance can we consider the

Commonwealth’s remarks to be misleading. The remarks are prejudicial, to be

sure; virtually any remark the Commonwealth makes in relation to a defendant

will damage his interests in one way or another. But this routine sort of

prejudice is insubstantial absent misrepresentation. The Commonwealth’s

characterization of the jail calls, which it played for the jury and which the

Commonwealth discussed with Jones-Smith, and their conclusions regarding

those calls were reasonable inferences to be made from the evidence. Although

no expert on remorse or criminal rehabilitation testified during the penalty

phase, we have nonetheless found comments on a defendant’s remorse and

propensity to re-offend to be within the wide bounds of permissible

argumentation during closing. See Miller v. Commonwealth, 283 S.W.3d 690,

704 (Ky. 2009) (“holding that prosecutor’s comments that defendant “is out of

jail two years and he is raping children” was not misconduct “[g]iven the wide

latitude afforded the parties during closing argument.”). We weigh this factor

in favor of the Commonwealth.

      As to the second factor (whether the statements were isolated or

extensive) and third factor (whether the statements were deliberately or

accidentally placed before the jury), in each instance, the statements were

deliberate and formed a portion of the whole argument, more than an isolated

remark. The penalty-phase remarks pervaded the Commonwealth’s arguments

for harsh sentencing, but the guilt-phase remarks were only a relatively minor

element of the full closing. We weigh these factors against the Commonwealth.

                                        17
      Finally, we have already discussed the final factor, the weight of the

evidence against the accused, previously. We reiterate only that the evidence

against Hambrick was compelling if not overwhelming, but we nonetheless

weigh this factor in favor of the Commonwealth. Considering all four factors,

we hold that the statements made by the Commonwealth were not flagrant

misconduct, and Hambrick’s claim as to those statements is without merit.

   2. Commonwealth’s Questioning of the Witnesses.
      Hambrick points us to three instances where he believes the

Commonwealth stepped outside the permissible bounds of questioning: (1)

during its examination of Jones-Smith, the Commonwealth argued with him

about the content of the jail calls between Jones-Smith and Hambrick; (2)

during examination of Maney, the Commonwealth repeatedly clarified and

restated what Maney had said; and (3) during the questioning of Maney, the

Commonwealth made reference to a conversation between the prosecutor and

Maney. While the Commonwealth’s reference to its out of court conversation

with Maney was improper, we nonetheless do not find the questioning to be

reversible error.

      At trial, during Hambrick’s cross-examination of Jones-Smith,

Hambrick’s trial counsel began a line of questioning with Jones-Smith

regarding jail calls he had with Hambrick. Trial counsel’s purpose was to

suggest Hambrick wanted Jones-Smith to testify to show Hambrick was not

involved in the shooting of Seay. On re-direct, the Commonwealth addressed

the jail calls. When Jones-Smith denied Hambrick attempted to dissuade him


                                       18
from testifying, the Commonwealth recited to Jones-Smith portions of the jail

call and asked Jones-Smith what he meant. Jones-Smith continued to deny

Hambrick did not want him to testify.

      We struggle to see what Hambrick believes was error in this interaction.

Hambrick’s trial counsel raised the jail calls during cross-examination. When

Jones-Smith denied on redirect that Hambrick did not want Jones-Smith to

testify, the Commonwealth impeached Jones-Smith with the contents of the jail

calls. Prosecutors ultimately played those jail calls for the jury and entered

them into evidence. That the Commonwealth argued with their own witness

over the meaning of what was said in those calls seems to us to be a normal

part of examining a witness who is present as part of a plea offer and hesitant

to testify against a friend. The Commonwealth did not make assertions of fact

that run afoul of our decision in Dillon v. Commonwealth, 475 S.W.3d 1 (Ky.

2015); rather, the prosecutor asked Jones-Smith if the calls demonstrated

Hambrick attempting to dissuade Jones-Smith from testifying. When Jones-

Smith answered in the negative, the Commonwealth impeached him with the

content of those calls which it subsequently entered into evidence. We perceive

this action to be standard trial strategy.

      As to the Commonwealth’s examination of Maney. Maney was not a

perfect witness for the Commonwealth; he was hard to understand, had

difficulty staying on topic, and was difficult for the Commonwealth to control.

Maney was also the only witness called at trial who saw most of what occurred

that night and perceived that Hambrick fired the second and third round of

                                        19
shots (though he refused to say that Hambrick was the shooter). His testimony

was thus important for the Commonwealth’s case. The prosecutor did what

she could in her examination which included having Maney point to spots on a

map shown on a television screen to indicate where the individuals involved in

the shooting were standing.

      At various points in Maney’s testimony, the Commonwealth attempted to

clarify or summarize Maney’s statements by rephrasing what Maney had said

and asking Maney to confirm if that clarification was correct. If Maney thought

the clarification was wrong, he did not hesitate to point out the error. One

such interaction occurred after Maney returned to the witness stand from

pointing out locations on the television-displayed map:

      Prosecutor: I wanna recap pointing at the map so that the
                  members of the jury can see what you were drawing.
      Maney:      Okay.
      Prosecutor: [While pointing at map] You said [Seay] came from over
                  here, [Hambrick’s] right here, you’re right here, [Jones-
                  Smith] was over here, walked down behind the trash.
      Maney:      Yeah.
      Prosecutor: [Seay] followed [Jones-Smith] to behind the trash.
      Maney:      Yeah.
      Prosecutor: The two of them were over there.
      Maney:      Yeah.
      Prosecutor: And you heard one, maybe two shots go off.
      Maney:      Yeah.
      Prosecutor: [Seay] was not hit at that time.
      Maney:      Naw, ‘cause he walked- naw, he ain’t- naw, ‘cause-
      Prosecutor: ‘Cause [Seay] walked off.
      Maney:      Yeah, ‘cause he walked back like over-


                                       20
      Prosecutor: [Seay] started walking towards [Hambrick], is that
                  correct?
      Maney:         Yeah, but I dunno who was- I dunno where [Hambrick]
                     was so he could’ve been, like, you feel what I’m s- like,
                     ‘cause, he could’ve been walking over there but not
                     been going to [Hambrick], but [Hambrick] was over
                     there.
      Prosecutor: [Hambrick] was over here and I believe you said
                  [Hambrick] was over here alone.
      Maney:         Yeah, naw- Can I get back up? Or shit, how you
                     feeling? Like, shit, what I’m saying is, like, look: I ain’t
                     saying, that’s why I said there was other people there,
                     ‘cause, so, because he, like, I don’t know who was all
                     back there; I ain’t saying he was just alone, but as far
                     as right there where you pointing at—yeah—he was
                     probably in that little like-
      Prosecutor: Right here in this vicinity-
      Maney:         Yeah.

The prosecutor summarized Maney’s testimony in this way several times while

Maney was on the stand.

      We cannot say the Commonwealth’s method of questioning in these

instances—summarizing or clarifying for the witness what he had just said—is

a best practice for those conducting direct examinations, even with a difficult

witness. However, in terms of impropriety, at most, the Commonwealth asked

its witness leading questions in violation of KRE9 611(c). Even so, “the

language of that rule makes it clear that the proscription against leading

questions is not absolute.” See Tamme v. Commonwealth, 973 S.W.2d 13, 27

(Ky. 1998); KRE 611(c) (holding that “[l]eading questions should not be used on

the direct examination of a witness except as may be necessary to develop the



      9   Kentucky Rules of Evidence.

                                           21
witness' testimony[]”). Further, even if Hambrick had properly objected to the

leading questions, “judgments will not be reversed because of leading questions

unless the trial judge abused his discretion and a shocking miscarriage of

justice resulted.” Tamme, 973 S.W.2d at 27. Ultimately, in this case, the

Commonwealth did not state anything that Maney himself did not put before

the jury during his testimony. Further, Maney agreed with the substance of

the Commonwealth’s summaries and offered his own clarifications as needed.

Accordingly, Commonwealth’s questioning did not result in manifest injustice.

      Of greater concern during the examination of Maney is the following

interaction:

      Prosecutor: At this point did you know that [Hambrick] had a gun?
      Maney:      No, I did not know he had a gun. I didn’t know he had
                  a gun at all.
      Prosecutor: Did you suspect he had a gun by his demeanor?
      Maney:      Naw, when I seen- well, when I seen [Powell] then I
                  seen him go over there I started feeling funny, ‘cause
                  like, if it- if I’m arguing with somebody, you know what
                  I’m saying, walk up to them, but everything, everybody
                  different and everybody gonna go about things
                  different, you know what I’m saying? Like, he could-
                  they both could’ve been feeling like, like nervous, you
                  know, like anxiety or whatever, you feel me? So, naw,
                  nope.
      Prosecutor: Do you remember meeting with us probably a few
                  weeks ago?
      Maney:      Yeah, yeah.
      Prosecutor: Do you remember talking to us about a hand- you
                  seeing [Hambrick’s] hand in his pocket?
      Maney:      Yeah, when he was pulling up his pants, yeah when he
                  was pulling up his pants. It was, it was like, it looked
                  like he could’ve had something on his waist. At the
                  same time, I never seen no gun on his waist. I didn’t


                                      22
                   see none of that; I was on the other side of him, like,
                   so like-
The Commonwealth’s two questions referring to a meeting between the

prosecutor and Maney some weeks before the trial run afoul of our holding in

Holt v. Commonwealth, 219 S.W.3d 731 (Ky. 2007). In Holt we held, “assertions

of fact from counsel as to the content of prior conversations with witnesses

have the effect of making a witness of the lawyer and allowing his or her

credibility to be substituted for that of the witness. Such a practice also

violates KRE 603 and KRE 802.” Id. at 737. While such an error is an

appropriate basis for reversal under harmless error review, id. at 738, here we

must determine if the questions merit reversal under our more stringent

palpable error standard. See Dillon, 475 S.W.3d at 19 (stating, as a result of a

failure to object to an impeachment method, “Dillon therefore is not entitled to

the benefit of harmless-error review, which requires only a showing that the

error had a substantial effect on the verdict. Instead, the alleged error can only

be reviewed if it rises to the level of palpable error[]”). We find they do not.

      While improper, the questions were of a different character from past

cases where we have found reversal appropriate. In Holt, Dillon, and Fisher v.

Commonwealth, 620 S.W.3d 1 (Ky. 2021), the prosecutor asked the questions

repeatedly and recited the statements made by the witness during the prior

meeting. Further, the content of the prosecutor’s improper statement in Holt

was such that she “practically supplied a purported confession of a criminal

defendant to the jury directly and unqualifiedly[.]” Fisher, 620 S.W.3d at 15.



                                         23
The prosecutor’s statements in Holt also directly contradicted the testimony of

the witness. Holt, 219 S.W.3d at 734.

      Here, the Commonwealth did not repeat the offending questions and the

content of those questions was not of the same character as seen in Holt or

Dillon. The first question was simply a reference to the prior meeting, not to

any statements made during that meeting. The second question approached

repeating a prior statement by Maney, suggesting that Maney said he thought

Hambrick had a gun when he saw him with his hand in his pocket, but the

reference to what Maney actually said was oblique and open ended. When

Maney addressed that prior statement he clarified what he previously said, and

the prosecutor made no subsequent references to the prior meeting. Even in

cases where we have found the Commonwealth’s error to be obvious, we have

declined to find palpable error based on the improper questioning alone.

Dillon, 475 S.W.3d at 21 (noting “[t]hat the error is obvious, however, is not the

end of the palpable-error inquiry[]”). Here, the Commonwealth limited their

questioning, and the witness was allowed to discuss his prior statement

without continued impeachment. Accordingly, no manifest injustice resulted

from the Commonwealth’s questioning.

   C. The Autopsy Photos were Properly Admitted.

      Finally, Hambrick argues that the trial court admitted an unnecessary

number of autopsy photographs of Seay over Hambrick’s objection. The trial

judge admitted ten autopsy photos, of which Hambrick’s counsel objected to




                                        24
seven.10 Hambrick argues that the introduction of so many autopsy photos

was duplicative and such admission only served to inflame the passions of the

jury.

        Our rules of evidence permit relevant evidence to be excluded if “its

probative value is substantially outweighed by the danger of undue prejudice. .

. .” KRE 403. If a photograph is otherwise admissible, the gruesomeness of

the photograph does not by itself make the photograph inadmissible unless “its

depictions go ‘far beyond demonstrating proof of a contested, relevant fact.’”

Ratliff v. Commonwealth, 194 S.W.3d 258, 271 (Ky. 2006) (citing Funk v.

Commonwealth, 842 S.W.2d 476, 479 (Ky. 1992); then quoting Holland v.

Commonwealth, 703 S.W.2d 876, 879 (Ky. 1985)).

        Here, we find the objected-to photographs of Seay to be not unusual for

autopsy photographs in that the injuries they depict are sadly common in

murder cases. The photographs are various views of the gunshot wounds Seay

received that the Commonwealth used to explain its theory of what happened

during the shooting. The photographs are simply not of the same character as

instances where we have found the images to be so gruesome as to go far

beyond demonstrating a contested relevant fact. See Ratliff, 194 S.W.2d at 271

(collecting cases). Additionally, the Commonwealth introduced each



       10 At the introduction on the fourth photo, trial counsel objected to all autopsy

photographs and sought to stipulate to the fact that Seay had been shot and those
shots caused his death. Trial counsel did not renew his objection for every
subsequent photograph that the Commonwealth introduced. Because our decision
does not turn on whether Hambrick properly preserved an objection as to each
photograph, we need not delve into the issue further.

                                           25
photograph to explain a different point of its case. As such, none of the

photographs were duplicative or needlessly cumulative.

      Hambrick also argues that he did not contest the manner of Seay’s

death, thereby making the photographs irrelevant for the jury. However, “the

prosecution is permitted to prove its case by competent evidence of its own

choosing, and the defendant may not stipulate away the parts of the case that

he does not want the jury to see.” Barnett v. Commonwealth, 979 S.W.2d 98,

103 (Ky. 1998). Further, although Hambrick argues the photographs did not

go to a contested fact, the nature of the case itself—a chaotic scene without

witnesses to the shooting—suggests a clear understanding of Seay’s injuries

was relevant for the jury. Accordingly, the trial court did not abuse its

discretion in determining the photographs were relevant.

                                 III.   Conclusion.

      For the foregoing reasons, the Kenton Circuit Court is affirmed in all

respects.

      All sitting. All concur.

COUNSEL FOR APPELLANT:

Linda J. Adkins
Kathleen Kallaher Schmidt
Department of Public Advocacy


COUNSEL FOR APPELLEE:

Daniel Cameron
Attorney General of Kentucky

Thomas Allen Van De Rostyne
Assistant Attorney General
                                           26